Citation Nr: 1747068	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the Veteran's right fourth toe amputation residuals. 

2.  Entitlement to an initial compensable disability evaluation for the Veteran's left second toe hammertoe and phalangectomy residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the New York, New York, Regional Office (RO). 

In November 2015, the Veteran was afforded a videoconference before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record. 

This case was remanded in January 2016.  Since then, the RO denied service connection for bilateral pes planus in December 2016; granted service connection for a healed scar of the left second toe in January 2017; granted service connection for a right knee disability and denied entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) in July 2017.  The Veteran has submitted notices of disagreement (NODs) to these decisions.  Although these matters are within the Board's jurisdiction, they have not been certified for appellate review and will therefore not be discussed in this decision.


FINDINGS OF FACT

1.  The right 4th toe amputation is without residual impairment. 

2.  The Veteran's left 2nd toe hammertoe and phalangectomy residuals have been shown to result in moderately severe disability.



CONCLUSIONS OF LAW

1.  A compensable evaluation for residuals of right 4th toe amputation is not warranted. 38 U.S.C.A. § 1155, 5107(a) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5172, 5284 (2016).

2.  The criteria for an initial rating of 20 percent, but not higher, for left 2nd toe hammertoe and phalangectomy residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5282, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he should be granted higher initial rating for his deformities of the toes.  He maintains that the current disability evaluation does not adequately reflect the true severity of his disabilities. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

During service, in September 1975, the Veteran underwent amputation of the 4th toe of the right foot from the proximal phalanx distally and partial phalangectomy of the proximal phalanx of the left foot with an interphalangeal fusion of the proximal and middle phalanx of the 2nd digit of the left foot.  

Private medical records dated in April and May 2004 show that the Veteran complained of foot problems.  The examiner diagnosed bilateral plantar fasciitis.  

The record contains VA outpatient records that date from February 2002 to June 2016.  For the most part, the clinical records pertain to disabilities other than his toe deformities.  Relevant VA records include a podiatry report dated in April 2006, which shows that the Veteran reported a longstanding history of thick painful toenails as well as callouses along with heel pain.  On the neurological portion of the examination there was an absent of sensation at the left 2nd digit.  There was bilateral pes planus in non-weight bearing position and positive pop right plantar medial calcaneal tubercle.  There was severe maceration and plantar scaly feet.  The surgical scar was well coapted with negative dehiscence at left 2nd digit overlapping left hallux.  In March 2007, the Veteran was advised on surgery of the floating left 2nd toe.  X-ray of both feet revealed status post amputation of the right fourth toe at the metatarsophalangeal joint.  On the left he had status post fusion of the left second proximal interphalangeal.  The other toes were normal.  Hammertoes were noted on the left fourth and fifth toes, as well as on the right fifth toe.  Since then the Veteran has been receiving treatment for a variety disabilities. 

An August 2006 private X-ray report revealed mild hallux valgus deformity; status post amputation of the 4th digit on the right; degenerative changes; and calcaneal spurs greater on the left than right.  

A hearing was conducted in November 2015.  The Veteran reported his service and medical history.  In listing his symptoms, he indicated that he experienced pain more so in the left 2nd toe disability than the right 4th toe.  He developed calluses secondary to his feet problems.  He stated that he should have had the 2nd left toe amputated. 

At VA examination in April 2016, the Veteran reported his medical history and symptoms.  He noted that he had pes planus since childhood, which was aggravated by military service.  Besides calluses he developed deformities to include the right fifth toe overlapping the 4th.  He also developed deformity of the left second toe.  He used inserts to relieve symptoms.  He still developed calluses of the right foot but otherwise his right foot did not bother him.  However, the left 2nd toe sticks out and causes significant pain on walking.  On examination, there was mild pes planus with a significant left toe deformity overlapping the 3rd toe.  There were no disabling problems with the right 4th toe or residual scarring.  There was objective evidence of pain on motion and weight bearing.  There were no additional functional limitations on repetitive motion.  There was painful scarring also.  There was no x-ray evidence of arthritis found in the feet.  


Amputation of the right 4th toe

In November 2009, the RO granted service connection for amputation of the 4th toe of the right foot from the proximal phalanx distally, assigning a noncompensable evaluation effective November 24, 1979, under Diagnostic Code 5172. 

Toes, other than great, amputation of, with removal of metatarsal head, one or two, a 20 percent rating is assigned.  Without metatarsal involvement, the rating is noncompensable.  38 C.F.R. § 4.71 Diagnostic Code 5172.

Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code.  A foot injury, with moderate injury, the rating is 10 percent.  38 C.F.R. § 4.71 Diagnostic Code 5284.  When a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

Essentially, significant disability is required for a compensable evaluation of a toe, other than the great toe, as a compensable evaluation is warranted only in removal of the metatarsal head.  According to the April 2016 examination report, there was no residual disability associated with the right 4th toe amputation.  This medical opinion is consistent with the VA clinical records which do not show specific treatment for any residuals of the right 4th toe amputation.  There is thus no basis for a compensable evaluation for the right third toe disorder. Given the above fundamental facts, the benefit of the doubt doctrine is not for application because the overwhelming weight of the evidence is against the claim. 

In passing the Board notes that moderate foot injury warrants a 10 percent evaluation under Diagnostic Code 5284, and the third toe disorder is without impairment.




Second digit of the left foot

The RO also granted service connection for partial phalangectomy of the proximal phalanx of the left foot with an interphalangeal fusion of the proximal and middle phalanx of the 2nd digit of the left foot, assigning a noncompensable evaluation effective November 24, 1979, under Diagnostic Code 5282.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, hammertoes are assigned a noncompensable rating for single toes and a 10 percent rating for all toes, unilateral without claw foot.  The Veteran at this point in time, is not service-connected for left or right foot pes planus.

As noted above, Diagnostic Code 5284 refers to other foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code, such as in this case.  Severe foot injuries warrant a 30 percent evaluation.  When the injuries are moderately severe, a 20 percent rating is assigned, and with moderate injury, the rating is 10 percent.  38 C.F.R. § 4.71 Diagnostic Code 5284.  In light of evidence showing pain that according to the April 2016 VA examiner resulted in functional loss on weight bearing, the Board finds that a 20 percent rating is warranted for moderately severe disability.  

The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent as the evidence does not show amputation of the toes, loss of use such that the Veteran would be equally well-served with amputation and prosthesis, or a severe foot disability.  Further, the evidence shows that the Veteran is able to weight bear, plus, he is able to ambulate and only uses inserts.  The evidence does not show symptoms of the foot which would rise to the level of severe.  The Veteran's claimed painful motion has been considered in assigning the 20 percent rating, but does not result in severe foot disability.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A compensable evaluation for residuals of the Veteran's right 4th toe amputation is denied.

A 20 percent evaluation for left 2nd toe hammertoe and phalangectomy residuals is granted, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


